Exhibit 10.1

 

March 19, 2019

 

Insurance Acquisition Corp.

2929 Arch Street, Suite 1703

Philadelphia, PA 19104-2870

 

Re:Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (“Letter Agreement”) is being delivered to you in accordance with
the Underwriting Agreement (the “Underwriting Agreement”) entered into, or
proposed to be entered into, by and between Insurance Acquisition Corp., a
Delaware corporation (the “Company”), and Cantor Fitzgerald & Co. (“Cantor
Fitzgerald”), as the representative of the underwriters (the “Underwriters”),
relating to an underwritten initial public offering (the “Offering”), of up to
15,065,000 of the Company’s units (the “Units”), each comprised of one share of
the Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), and one half of one warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). The Units sold in the Offering will
be registered under the Securities Act of 1933, as amended (the “Securities
Act”), pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”). The Company expects that the Units will be listed for
trading on the Nasdaq Capital Market. Certain capitalized terms used herein are
defined in paragraph 16 hereof.

 

The Insiders signatory hereto hereby agree with the Company as follows:

 

1.             Each Insider agrees that, if the Company seeks stockholder
approval of (a) a proposed initial Business Combination or (b) a proposed
amendment to the Company’s amended and restated certificate of incorporation (as
may be amended from time to time, the “Charter”) to modify the substance or
timing of the Company’s obligation to redeem 100% of the Offering Shares if the
Company does not complete its initial Business Combination within 18 months from
the completion of the Offering, then in connection with such proposed initial
Business Combination or amendment to the Charter, such person shall vote, as
applicable, all Founder Shares, Placement Shares and any shares acquired by such
person in the Offering or in the secondary public market in favor of such
proposed initial Business Combination or such amendment to the Charter, as
applicable.

 

2.             (a) Each Insider hereby agrees that, if the Company fails to
consummate a Business Combination within 18 months from the consummation of the
Offering, such person shall take all reasonable steps to cause the Company to
(i) cease all operations except for the purpose of winding up, (ii) as promptly
as reasonably possible but not more than ten business days thereafter, redeem
the Offering Shares at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including any amounts
representing interest earned on the Trust Account, less interest previously
released to, or reserved for use by, the Company in an amount up to $100,000 to
pay dissolution expenses and less any other interest released to, or reserved
for use by, the Company to pay franchise and income taxes, divided by the number
of Offering Shares then outstanding, which redemption will completely extinguish
the holder’s rights as a stockholder with respect to his, her or its Offering
Shares (including the right to receive further liquidation distributions, if
any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors (the “Board”), dissolve and
liquidate, subject in the case of clauses (ii) and (iii) to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law.

 

(b) Each Insider agrees to not propose any amendment to the Charter that would
affect the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not consummate a Business Combination within
18 months from the completion of the Offering, unless the Company provides the
holders of Offering Shares with the opportunity to redeem their Offering Shares
upon approval of any such amendment at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the trust account, including any
amounts representing interest earned on the Trust Account, less any interest
released to, or reserved for use by, the Company to pay franchise and income
taxes, divided by the number of then outstanding Offering Shares.

 



 

 

 

(c) Each Insider acknowledges and agrees that Founder Shares or Placement Shares
held by him, her or it are not entitled to, and have no right, interest or claim
of any kind in or to, any monies held in the Trust Account or distributed as a
result of any liquidation of the Trust Account.

 

(d) Each Insider waives, with respect to any Founder Shares or Placement Shares
held by such undersigned party, any redemption rights he, she or it may have (i)
in connection with the consummation of an initial Business Combination, (ii) if
the Company fails to consummate its initial Business Combination or liquidates
within 18 months from the completion of the Offering or (iii) if the Company
seeks an amendment to its Charter that would affect the substance or timing of
the Company’s obligation to redeem 100% of the Offering Shares as described
above. If any of the Insiders should acquire Offering Shares in or after the
Offering, each Insider hereby waives with respect to such Offering Shares held
by such undersigned party any redemption rights such party may have in
connection with the consummation of a Business Combination or a stockholder vote
to amend the Charter to modify the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company does not
complete its initial Business Combination within 18 months from the completion
of the Offering; provided, however, that the Insiders will be entitled to
redemption rights with respect to such Offering Shares held by them if the
Company fails to consummate a Business Combination or liquidates within 18
months from completion of the Offering.

 

3.            (a) To the extent that the Underwriters do not exercise in full
their over-allotment option to purchase an additional 1,965,000 Units (as
described in the Prospectus), the Initial Holders shall return to the Company
for cancellation, at no cost, an aggregate number of Founder Shares determined
by multiplying 655,000 by a fraction: (i) the numerator of which is 1,965,000
minus the number of shares of the Common Stock purchased by the Underwriters
upon the exercise of their over-allotment option, and (ii) the denominator of
which is 1,965,000. The Initial Holders further agree that, if the Company
effects a stock split, stock dividend, reverse stock split, contribution back to
capital or otherwise in connection with any increase or decrease in the size of
the Offering, to the extent that the Underwriters do not exercise their
over-allotment option in full, the aggregate number of shares that the Initial
Holders will be required to return to the Company as set forth in the
immediately preceding sentence shall be adjusted so that the Founder Shares held
by the Initial Holders and their Permitted Transferees represent 25% of the
Company’s issued and outstanding shares of Common Stock immediately following
such forfeiture. The number of Founder Shares to be returned by each Initial
Holder, if any, pursuant to this Section 3(a) shall be determined on a pro-rata
basis based on the percentage of outstanding Founder Shares held by each Initial
Holder at the time of such forfeiture.

 

(b) Subject to paragraph 3(d), the Founder Shares owned by the Insiders shall
not be transferable or salable (x)(a) with respect to 20% of such shares, until
consummation of a Business Combination, (b) with respect to 20% of such shares,
when the closing price of the Common Stock exceeds $12.00 for any 20 trading
days within a 30-trading day period following the consummation of a Business
Combination, (c) with respect to 20% of such shares, when the closing price of
the Common Stock exceeds $13.50 for any 20 trading days within a 30-trading day
period following the consummation of a Business Combination, (d) with respect to
20% of such shares, when the closing price of the Common Stock exceeds $15.00
for any 20 trading days within a 30-trading day period following the
consummation of a Business Combination and (e) with respect to 20% of such
shares, when the closing price of the Common Stock exceeds $17.00 for any 20
trading days within a 30-trading day period following the consummation of a
Business Combination or earlier, in any case, if, following a Business
Combination (y) the Company completes a liquidation, merger, stock exchange or
other similar transaction that results in all of the Company’s stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property (such applicable period being the “Founder Lock-Up Period”). 
During the Founder Lock-Up Period, the Insiders shall not, except as described
in the Prospectus, (I) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder (the
“Exchange Act”), with respect to the Founder Shares then subject to the Founder
Lock-Up Period, (II) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any of the Founder Shares then subject to the Founder Lock-Up Period, whether
any such transaction is to be settled by delivery of the Common Stock or such
other securities, in cash or otherwise, or (iii) publicly announce any intention
to effect any transaction specified in clause (b)(I) or (b)(II). 

 



1

 

 

(c) Until 30 days after the consummation of the initial Business Combination
(“Placement Unit Lock-Up Period”), the Sponsor shall not, except as described in
the Prospectus, (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Exchange Act with respect to the Placement Units, Placement
Shares, Placement Warrants, or shares of Common Stock underlying the Placement
Warrants, (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any of the Placement Units, Placement Shares, Placement Warrants, or shares of
Common Stock underlying the Placement Warrants, whether any such transaction is
to be settled by delivery of the Common Stock or such other securities, in cash
or otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (c)(i) or (c)(ii).

 

(d) Notwithstanding the provisions contained in paragraphs 3(b) and 3(c) hereof,
any Insider may transfer, as applicable, the Founder Shares and/or Placement
Units, Placement Shares, Placement Warrants, or shares of Common Stock
underlying the Placement Warrants (1) in connection with an initial Business
Combination with the consent of the Company to any third party that agrees in
writing to be bound by the provisions of this agreement applicable to Insiders
(other than paragraph 1 and the second sentence of paragraph 2(d)); and (2) (a)
to the Company’s officers, the Company’s directors, the Initial Holders, other
Insiders or Cantor Fitzgerald, or Cantor Fitzgerald’s officers, directors, or
direct or indirect equityholders, (b) to an affiliate or immediate family member
of any of the Company’s officers and directors, Initial Holders, other Insiders
and Cantor Fitzgerald, (c) to any member, officer or director of the Sponsor, or
any immediate family member, partner, affiliate or employee of a member of the
Sponsor, (d) by gift to any Permitted Transferee under any of the immediately
preceding subsections (a) through (c), a trust, the beneficiaries of which are
one or more Permitted Transferees under any of the immediately preceding
subsections (a) through (c), or a charitable organization, (e) by virtue of laws
of descent and distribution upon death of any of the Company’s officers, the
Company’s directors, the Initial Holders, members of the Sponsor, or any
officers, directors, or direct or indirect equityholders of Cantor Fitzgerald,
(f) pursuant to a qualified domestic relations order, (g) in the event of the
Company’s liquidation prior to consummation of its initial Business Combination,
(h) by virtue of the laws of Delaware, the Sponsor’s limited liability company
agreement upon dissolution of the Sponsor, or the organizational documents of
Cantor Fitzgerald upon dissolution of Cantor Fitzgerald, (i) subsequent to the
Company’s consummation of its initial Business Combination, in the event of a
liquidation, merger, stock exchange or other similar transaction which results
in all of the Company’s stockholders having the right to exchange their shares
of Common Stock for cash, securities or other property, (j) subsequent to the
Company’s consummation of its initial Business Combination, in the event of a
consolidation, merger or other similar transaction in which the Company is the
surviving entity that results in the directors and officers of the Company
ceasing to comprise a majority of the Board (in the case of directors) or
management (in the case of officers) of the surviving entity or (k) through
private sales or transfers made in connection with any forward purchase
agreement or similar arrangement or in connection with the consummation of the
Company’s initial Business Combination at prices no greater than the price at
which the Founder Shares, Placement Shares or Placement Warrants were originally
purchased (each, a “Permitted Transferee”); provided, however, that, in the case
of subclauses (a) through (f), (h) and (k), these transferees enter into a
written agreement with the Company agreeing to be bound by the transfer
restrictions set forth herein. For the avoidance of doubt, for the purposes of
this Agreement, a managed account managed by the same investment manager of any
member of the Sponsor shall be deemed an affiliate of such member.

 

(e) Further, each Insider agrees that after the Founder Lock-Up Period or the
Placement Unit Lock-Up Period, as applicable, has elapsed, the Founder Shares
and/or Placement Units, Placement Shares, Placement Warrants, or shares of
Common Stock underlying the Placement Warrants owned by such Insider shall only
be transferable or saleable pursuant to a sale registered under the Securities
Act or pursuant to an available exemption from registration under the Securities
Act. The Company and each Insider acknowledges that pursuant to that certain
registration rights agreement to be entered into among the Company and certain
security holders of the Company, parties to the agreement may request that a
registration statement relating to the Founder Shares and/or Placement Units,
Placement Shares, Placement Warrants, or shares of Common Stock underlying the
Placement Warrants be filed by the Company with the Commission prior to the end
of the Founder Lock-Up Period or the Placement Unit Lock-Up Period, as the case
may be;  provided,  however, that such registration statement does not become
effective prior to the end of the Founder Lock-Up Period or the Placement Unit
Lock-Up Period, as applicable.

 



2

 

 

(f) Subject to the limitations described herein, each Insider shall retain all
of such Insider’s rights as a security holder during, as applicable, the Founder
Lock-Up Period and/or Placement Unit Lock-Up Period including, without
limitation, the right to vote, as the case may be, the Founder Shares and/or
Placement Shares.

 

(g) During the Founder Lock-Up Period and Placement Unit Lock-Up Period, all
dividends payable in cash with respect to such securities shall be paid, as
applicable, to each security holder, but all dividends payable in Common Stock
or other non-cash property shall become subject to the applicable lock-up period
as described herein and shall only be released from such lock-up in accordance
with the provisions of this paragraph 3.

 

4.            Without limiting the provisions of paragraph 3(d) hereof, during
the period commencing on the effective date of the Underwriting Agreement and
ending 180 days after such date, each of the undersigned shall not (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act with respect to any Units, Placement Units, shares of Common Stock,
Warrants, Placement Shares, Placement Warrants or any securities convertible
into, or exercisable, or exchangeable for, shares of Common Stock owned by an
undersigned party, (ii) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of any Units, Placement Units, shares of Common Stock, Warrants, Placement
Shares, Placement Warrants or any securities convertible into, or exercisable,
or exchangeable for, shares of Common Stock owned by the undersigned, whether
any such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii); provided, however, that the restrictions of
this Section 4 shall not apply to any distributions by the Sponsor to its
members of Units, Placement Units, shares of Common Stock, Warrants, Placement
Shares, Placement Warrants or any securities convertible into, or exercisable,
or exchangeable for, shares of Common Stock.

 

5.            (a) In the event of the liquidation of the Trust Account without
the consummation of a Business Combination, Cohen & Company, LLC (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party for services rendered or products
sold to the Company or (ii) any prospective target business (a “Target”) as
described in the Prospectus; provided,  however, that such indemnification of
the Company by the Indemnitor shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered or products sold to the
Company or a Target do not reduce the amount of funds in the Trust Account to
below $10.00 (regardless of whether or not the Underwriters exercise any portion
of their overallotment option) per Offering Share and only if such third party
or Target has not executed an agreement waiving claims against any and all
rights to seek access to the Trust Account, regardless of whether such agreement
is enforceable. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Indemnitor shall not be responsible
for any liability as a result of any such third party claims. Notwithstanding
any of the foregoing, indemnification of the Company by the Indemnitor pursuant
to this paragraph 5 shall not apply as to any claims arising from the Company’s
obligation pursuant to the Underwriting Agreement to indemnify the Underwriters.

 

(b) If the Company is liquidated within 18 months following completion of the
Offering, to the extent that interest income on the balance of the Trust Account
(net of any taxes payable) released to the Company in an amount up to $100,000
to pay dissolution expenses and any other interest released to, or reserved for
use by, the Company to pay franchise and income taxes and loans from the Sponsor
(each as described in the Prospectus) are insufficient to fund the costs and
expenses of liquidation, the Indemnitor agrees to pay the balance of the amount
necessary to complete the liquidation of the Company. 

 

6.            The Company agrees that the Company will not engage any third
party to render services, agree to purchase any products from such third party,
or enter into any discussion or any acquisition agreement with a Target unless
(i) such third party or Target has agreed to execute a waiver against any right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any proceeds from the Trust Account, that is acceptable to the Board
or (ii) the Board and Sponsor have each consented in writing to dispense with
such waiver with respect to such services, product, discussions or acquisition
agreement, in each case with the written consent of the Indemnitor as part of
the consent of the Board. In addition the Company shall endeavor, together with
the officers and directors of any acquisition target for its initial Business
Combination, to obtain waivers of claims to the monies held in the Trust Account
from creditors of such acquisition target (which, for the avoidance of doubt,
shall include creditors existing prior to the initial Business Combination as
well as after completion of the initial Business Combination).

 



3

 

 

7.            In order to minimize potential conflicts of interest that may
arise from multiple corporate affiliations, each officer and director of the
Company who is signatory to this Agreement agrees that until the earliest of the
Company’s initial Business Combination, liquidation or the time at which such
person ceases to be an officer or director of the Company, such person shall
present to the Company for its consideration, prior to presentation to any other
entity, any suitable Business Combination opportunities of which such person (or
companies or entities which such person manages or controls) becomes aware,
subject to any current or future fiduciary or contractual obligations of such
person that such person discloses to the Company.

 

8.            Each officer and director signatory hereto represents and warrants
that the biographical information furnished to the Company by him or her is true
and accurate in all material respects and does not omit any material information
with respect to such person’s background. Each of the answers of such person to
the items in questionnaires furnished to the Company by such officer and
director is true and accurate in all material respects.

 

9.            Each of the undersigned represents and warrants that her, she or
it:

 

(a) is not subject to or a respondent in any legal action for any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction;

 

(b) has never been convicted of, or pleaded guilty to, any crime (i) involving
fraud, (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities, and the
undersigned is not currently a defendant in any such criminal proceeding; and

 

(c) has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

 

10.          Each Insider agrees that he, she or it shall receive no finder’s
fees, consulting fees or other similar compensation from the Company prior to,
or for any services they render in order to effectuate, the consummation of the
initial Business Combination, other than the following:

 

(a) repayment of loans made to the Company by the Sponsor or its affiliate prior
to completion of the Offering in connection with organizational expenses and the
preparation, filing and consummation of the Offering;

 

(b) payment of an aggregate of $10,000 per month, to the Sponsor or its
affiliate, for office space, utilities, secretarial support and administrative
services, pursuant to an Administrative Services Agreement;

 

(c) repayment of loans, if any, and on such terms as to be determined by the
Company from time to time, made by the Sponsor or one of its affiliates to
finance transaction costs in connection with an intended initial Business
Combination, provided, that, if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts. Up to
$1,500,000 of such loans may be convertible into warrants at a price of $1.00
per warrant at the option of the lender. Such warrants would be identical to the
Private Placement Warrants, including as to exercise price, exercisability and
exercise period.; and

 

(d) reimbursement for any out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination, provided that no
proceeds of the Offering placed in the Trust Account may be applied to the
payment of such expenses prior to the consummation of an initial Business
Combination.

 

11.          Each of the undersigned acknowledges and understands that the
Underwriters and the Company will rely upon the agreements, representations, and
warranties set forth herein in proceeding with the Offering.

 



4

 

 

12.          Each of the undersigned authorizes any employer, financial
institution, or consumer credit reporting agency to release to the Underwriters
and their legal representatives or agents (including any investigative search
firm retained by the Underwriters) any information they may have about such
undersigned party’s background and finances (“Information”), purely for the
purposes of performing required due diligence examinations in connection with
the Offering (provided that the Underwriters agree to hold such Information in
confidence). Each of the undersigned agrees that neither the Underwriters nor
their agents shall be violating such undersigned party’s right of privacy by
requesting and obtaining the Information in accordance with this Section 12.

 

13.          Each officer and director of the Company acknowledges and agrees
that the Company will not consummate any Business Combination with any company
or involving any assets with which or about which an officer or director has had
any discussions in such person’s capacity as an officer or director of the
Company, formal or otherwise, prior to the consummation of the Offering, with
respect to a Business Combination. Until the earlier of (i) the entry into a
definitive agreement by the Company for a Business Combination; (ii) the
liquidation of the Company; (iii) the termination of such person as an officer
or director of the Company or (iv) the date that is 18 months after the
completion of the IPO, each officer and director of the Company agrees (A) not
to participate in the formation of, or become as officer or director of, any
blank check company focused on seeking businesses providing technological
services to the financial services industry, and (B) not to serve as an officer
or other employee of a blank check company.

 

14.          Each of the undersigned acknowledges and agrees that the Company
will not consummate any initial Business Combination that involves a company
which is affiliated with such undersigned party unless the Company obtains an
opinion from an independent investment banking firm that is a member of the
Financial Industry Regulatory Authority and reasonably acceptable to Cantor
Fitzgerald that the Business Combination is fair to the Company’s stockholders
from a financial perspective.

 

15.          Each officer and director signatory hereto represents and warrants
that he or she has full right and power, without violating any agreement to
which such person is bound (including, without limitation, any non-competition
or non-solicitation agreement with any employer or former employer), to enter
into this Letter Agreement and to serve as an officer of the Company or as a
director on the Board, as applicable, and hereby consents to being named in the
Prospectus as an officer and/or as a director of the Company, as applicable.

 

16.          As used in this Letter Agreement, (i) “Business Combination” shall
mean a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar Business Combination, involving the Company and one or
more businesses; (ii) “Founder Shares” shall mean the 5,163,333 shares of Class
B common stock of the Company, par value $0.0001 per share, acquired by the
Sponsor and the other Initial Holders for an aggregate purchase price of $25,000
prior to the consummation of the Offering; (iii) “Initial Holders” shall mean
John C. Chrystal, Stephanie Gould Rabin, Sasson Posner, Joseph M. Scheerer and
the Sponsor; (iii) “Offering Shares” shall mean the shares of Common Stock
included in the units sold in the Offering; (iv) “Placement Shares” shall mean
the shares of Common Stock sold as part of the Placement Units; (v) “Placement
Warrants” shall mean the Warrants to purchase up to an aggregate of 212,500
shares of the Common Stock that are included in the Placement Units; (vi)
“Placement Units” shall mean the aggregate of 425,000 Units of the Company (each
Placement Unit consists of one Placement Warrant and one Placement Share) sold
in the Private Placement to the Sponsor and Cantor Fitzgerald for an aggregate
purchase price of $4,250,000; (vii) “Trust Account” shall mean the trust account
into which net proceeds of the Offering and the Private Placement will be
deposited; (viii) “Prospectus” shall mean the prospectus included in the
registration statement filed by the Company in connection with the Offering, as
supplemented or amended from time to time; (ix) “Private Placement” shall mean
that certain private placement transaction occurring simultaneously with the
closing of the Offering pursuant to which the Company has agreed to sell an
aggregate of 425,000 Placement Units to Insurance Acquisition Sponsor, LLC, a
Delaware limited liability company, and Cantor Fitzgerald; (x) “Sponsor” shall
mean, collectively, Insurance Acquisition Sponsor, LLC, a Delaware limited
liability company, and Dioptra Advisors, LLC, a Delaware limited liability
company, (xi) “Insiders” shall mean the Sponsor and its members, any holders of
Founder Shares, any person who receives Placement Units, Founder Shares or their
respective underlying securities as a Permitted Transferee (except for Cantor
Fitzgerald) and each officer and director of the Company; and (y) references to
completion of the Offering shall exclude any exercise of the Underwriters’
over-allotment option.

 



5

 

 

17.          This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

 

18.          No party may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
each undersigned party and each of such undersigned party’s, as applicable,
heirs, personal representatives, successors and assigns.

 

19.          This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York applicable to
contracts entered into within the borders of such state and without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Letter Agreement shall be brought and enforced in the federal or state
courts in the borough of Manhattan in the City of New York, and irrevocably
submits to such jurisdiction and venue, which jurisdiction and venue shall be
exclusive and (ii) waive any objection to such exclusive jurisdiction and venue
or that such courts represent an inconvenient forum.

 

20.          Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery, electronic or facsimile
transmission.

 

21.          This Letter Agreement shall terminate in the event that the
Offering is not completed by September 30, 2019; and, provided, further, that
paragraph 5 of this Letter Agreement shall survive any liquidation of the
Company.

 

[Signature page follows]


 



6

 

 

  Sincerely,      

INSURANCE ACQUISITION CORP.

a Delaware corporation

 

  By:  /s/ John M. Butler   Name:  John M. Butler   Title: President and Chief
Executive Officer

 

 

INSURANCE ACQUISITION SPONSOR, LLC, a Delaware limited liability company

        By:  /s/ Daniel G. Cohen   Name:  Daniel G. Cohen   Title: Chief
Executive Officer

 

 

DIOPTRA ADVISORS, LLC, a Delaware limited liability company

        By:  /s/ Daniel G. Cohen   Name:  Daniel G. Cohen   Title: Chief
Executive Officer

 



 

Cohen & Company, LLC, a Delaware limited liability company

        By:  /s/ Joseph W. Pooler, Jr.   Name:  Joseph W. Pooler, Jr.   Title:
Chief Financial Officer



 

[Signature Page to Letter Agreement]

 



7

 

 

  /s/ Daniel G. Cohen   Daniel G. Cohen, individually       /s/ John M. Butler  
John M. Butler, individually       /s/ Paul Vernhes   Paul Vernhes, individually
      /s/ Joseph W. Pooler, Jr.   Joseph W. Pooler, Jr., individually       /s/
John C. Chrystal   John C. Chrystal, individually       /s/ Stephanie Gould
Rabin   Stephanie Gould Rabin, individually       /s/ Sasson Posner   Sasson
Posner, individually       /s/ Joseph M. Scheerer   Joseph M. Scheerer,
individually

 

[Signature Page to Letter Agreement]

 

 

 



 

